Citation Nr: 1520463	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-00 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and/or as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for schwannoma, to include as due to herbicide exposure and/or as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for Warthin's tumor, to include as due to herbicide exposure and/or as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure and/or as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for heart disease, to include as due to herbicide exposure and/or as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for chronic myelogenous leukemia, to include as due to herbicide exposure and/or as due to exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to July 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated July 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Following issuance of the statement of the case, additional evidence was associated with the record.  In a January 2015 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2014).

In his substantive appeal, the Veteran requested a Board hearing at a local VA office.  However, in October 2014, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in February 2009.  Additional evidence associated with the claims file includes a diagnosis for depression.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has framed the issues on appeal, as shown on the title page.

The issue of entitlement to service connection for leukemia for treatment purposes only under the provisions of 38 U.S.C.A. § 1710(e)(1)(F) has been raised by the record in a January 2015 Appellant's Brief, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the RO in Louisville, Kentucky.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has or is currently suffering from the residuals of diabetes mellitus, schwannoma, Warthin's tumor, peripheral neuropathy of the left lower extremity, heart disease, and chronic myelogenous leukemia that are causally related to his active service.  He has specifically contended that these disabilities are due to his exposure to contaminated drinking water while he was stationed at Camp Lejeune, North Carolina.  See VA Form 21-4138, Statement in Support of Claim, dated November 2014.  A review of the record reveals that the Veteran was stationed at Camp Lejeune for a period during his active service.  Specifically, a "Record of Service," contained within the Veteran's service personnel records, indicates that the Veteran was stationed in Camp Lejeune from August 1962 to April 1963.

VA has acknowledged that persons residing or working at the United States Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (revised January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The water-supply systems were also found to be contaminated with benzene, vinyl chloride, and other VOCs.  See VBA Training Letter 11-03 (revised November 29, 2011) . Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id.

The Board notes that since the Veteran's claim was initially adjudicated by the RO in July 2009, VA promulgated guidelines for handling claims based on exposure to contaminated drinking water at Camp Lejeune and directed that all claims are to be handled at the Louisville, Kentucky RO so that such claims may be processed efficiently and consistently.  See VBA Fast Letter 11-03.  In this case, the record reflects that the RO in St. Petersburg, Florida, adjudicated the Veteran's claim.  Because the Veteran's appeal on the issue of entitlement to service connection for diabetes mellitus, schwannoma, Warthin's tumor, peripheral neuropathy of the left lower extremity, heart disease, and chronic myelogenous leukemia is based in part on the theory that those disabilities are due to exposure to contaminated water at Camp Lejeune, the Board remands the current appeal to the Louisville, Kentucky RO for further development consistent with VBA Fast Letter 11-03 and VBA Training Letter 11-03.

As to the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, the Board notes a statement dated November 2014 from the Veteran indicating that he first began experiencing psychiatric symptoms of sadness and depression during boot camp, and that he has experienced such symptoms ever since his discharge from active service.  See Statement from the Veteran, dated November 2014.  The Board also notes that psychiatric treatment records recently submitted by the Veteran include an impression of depression, not otherwise specified.  The Board observes that the Veteran has not yet been provided a psychiatric VA examination in relation to the issue of service connection for an acquired psychiatric disorder.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran has reported recurrent symptoms of a disability that began during active service.  The Veteran is considered competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, he has been diagnosed with depression by a competent medical source.  As there is competent evidence of a current disability, evidence of an in-service disability, and an indication that the current disability may be associated with the in-service disability, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination as to his claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.

Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues remanded herein.  Appellate action on the issue therefore must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, records recently submitted by the Veteran indicate ongoing VA treatment and private treatment.  Therefore, on remand, the RO should obtain updated VA treatment records, and send a notification letter to the Veteran to identify any outstanding private medical records that are relevant to the issues on appeal so that VA may make appropriate efforts to obtain those records and associate them with the record.  The notification letter should also be enclosed with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, so that the Veteran may have another opportunity to identify any in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letter No. 11-03 (revised January 28, 2013) and VBA Training Letter 11-03 (revised November 29, 2011), as well as any subsequent directives, transfer the Veteran's claim file to the VA Regional Office in Louisville, Kentucky.  The RO should follow all necessary procedures for the development of the claim in light of the contention that the Veteran's claimed diabetes mellitus, schwannoma, Warthin's tumor, peripheral neuropathy of the left lower extremity, heart disease, and chronic myelogenous leukemia are due to exposure to contaminated water at Camp Lejeune.

2.  Request all VA treatment records, to include from the Miami VA Healthcare System for dates August 2014 through the present, and associate the records with the claims file.

3.  Provide the Veteran a notification letter.  The letter should be enclosed with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all outstanding treatment records from private health care providers for diabetes mellitus, schwannoma, Warthin's tumor, peripheral neuropathy of the left lower extremity, heart disease, chronic myelogenous leukemia, and any acquired psychiatric disability.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  The notification letter should also be enclosed with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, so that the Veteran may have another opportunity to identify any in-service stressors.

4.  After the above development is complete, schedule the Veteran for a VA psychiatric examination to determine the existence and etiology of any psychiatric disability, to include PTSD and depression.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail. 

Following examination of the Veteran and review of the claims file, the examiner must respond to the following:

a.  Does the Veteran have a diagnosis for PTSD?

If a diagnosis of PTSD is not deemed appropriate, the examiner must explain how the diagnostic criteria for PTSD have not been met.

b.  If a diagnosis of PTSD is deemed appropriate, is it is at least as likely as not (50 percent or more probability) that the claimed stressor is related to the Veteran's active service, to include fear of hostile military or terrorist activity?

c.  Does the Veteran have a diagnosis for an acquired psychiatric disorder other than PTSD, to include depression?

d.  If so, is it at least as likely as not (50 percent or more probability) that any acquired psychiatric disability other than PTSD, is caused by or related to active service?

The VA examiner must provide a complete rationale for all opinions given.

5.  After completion of the above, the VA RO in Louisville, Kentucky, must review the expanded record, including the evidence entered since the Statement of the Case, and readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






